         Case 2:18-cv-05765-CJB-DMD Document 21 Filed 10/18/18 Page 1 of 6



                              UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA

CARISSA CAPLES                                                CIVIL ACTION NO.: 18-cv-05765

         Plaintiff,

versus
                                                              JUDGE: BARBIER
MENZIES AVIATION (USA), INC.
AND BRYCE WOLFE,
     Defendants,                                              MAGISTRATE: KNOWLES, III

***************************

    MEMORANDUM IN OPPOSITION TO BRYCE WOLFE’S MOTION TO DISMISS
           PURSUANT TO FED. R. CIV. P. 12(B)(6) OR TO DROP PARTY
      OR SEVER CLAIMS FOR MISJOINDER PURSUANT TO FED. R. CIV. P. 21

MAY IT PLEASE THE COURT:

         Plaintiff, Carissa Caples, brings this Memorandum in Opposition to Defendant, Bryce

Wolfe’s, Motion to Dismiss or Sever Claims (Rec. Doc. 18). The Plaintiff submits there is no legal

basis for Defendant’s motion that seeks to summarily dismiss the tortfeasor in this case. There is

no question Bryce Wolfe (tortfeasor) is a culpable party in this personal injury lawsuit, and

therefore, is an indispensable and necessary party to this suit. Mr. Wolfe’s Motions are based

solely upon speculative arguments, contain absolutely no evidentiary support, and are not suitable

for Rule 12(B)(6) or Rule 21 Motions.

                        I.     Relevant Factual and Procedural Background

         This matter involves a work place tort, which occurred on April 26, 2017. Plaintiff, Carissa

Caples was at her place of employment for Menzies Aviation. 1 Ms. Caples’ supervisor, Bryce

Wolfe, began verbally assaulting Ms. Caples regarding a disciplinary work report which he was



1        See Rec. Doc. 1-1, pg. 5
        Case 2:18-cv-05765-CJB-DMD Document 21 Filed 10/18/18 Page 2 of 6



insisting Ms. Caples sign. 2 Ms. Caples advised she was uncomfortable signing the report as she

did not agree with the report or the language within the report. 3 Ms. Caples requested a copy of

the report and placed the report on the office copy machine, at which time Mr. Wolfe slammed the

“door” of the copy machine on top of Ms. Caples hand, trapping her hand between the glass and

the door of the copy machine. 4

        In her Petition for Damages properly filed in the 24th Judicial District Court for the Parish

of Jefferson, State of Louisiana, Ms. Caples alleges the work place negligent and/or intentional

tort(s) were committed by her supervisor, Defendant Bryce Wolfe, who is domiciled in St.

Tammany Parish, Louisiana. 5

        Ms. Caples properly named Bryce Wolfe as a defendant because he is the tortfeasor in this

case. Ms. Caples also named Bryce Wolfe’s employer, Menzies Aviation, as a defendant alleging

Menzies is vicariously liable for the acts of its employee, Bryce Wolfe. 6

        Mr. Wolfe is a proper (non-diverse) party in this suit as he is accused of being the primary

tortfeasor. Mr. Wolfe’s employer, and co-defendant, Menzies Aviation, has not entered into any

stipulations that Bryce Wolfe was in the course and scope of his employment at the time of the

incident at issue. Menzies Aviation has not entered into any stipulation that they are liable for the

negligent and/or intentional acts of Bryce Wolfe. Moreover, for Menzies to be vicariously liable

for Bryce Wolfe’s actions, it is necessary for Bryce Wolfe to be joined as a necessary party in this

case.




2       Id.
3       Id.
4       Id.
5       Id.
6       Id.
       Case 2:18-cv-05765-CJB-DMD Document 21 Filed 10/18/18 Page 3 of 6



                                       II.     Law and Argument

A.      The plaintiff has alleged a valid cause of action against Defendant, Bryce Wolfe

        As the defendant acknowledges in his motion, the plaintiff asserts a negligence and/or

intentional tory claim against Bryce Wolfe. (Rec. Doc. 18, pg. 6). It is elementary that a claim can

be brought against an employer for its employee’s negligent and/or intentional acts under the

doctrine of vicarious liability. An essential component of a cause of action for vicarious liability

is the act and/omission of the employee (i.e. Bryce Wolfe). Therefore, Bryce Wolfe, as the alleged

tortfeasor in this case, is a necessary and indispensable party to this case to prove vicarious liability.

        Mr. Wolfe’s motion correctly points out that an employer is liable for a tort committed by

its employee if the employee was acting within the course and scope of his employment at the time

of the incident. (Rec. Doc. 18, pg. 6) Citing Haynie v. Twin Oaks Nursing Home, Inc. 17-192, 232

So. 3d 74 (La. App. 5 Cir. 11/15/17). This is exactly why Ms. Caples named Mr. Wolfe’s

employer, Menzies Aviation, as a defendant in this suit.

        Mr. Wolfe’s motion further alleges that the “plaintiff concedes Wolfe was acting within

the course and scope of his employment with Menzies when the alleged intentional conduct

occurred. Therefore, even if the intentional act occurred, which Wolfe denies, Menzies would be

liable for the intentional conduct, not Wolfe.” (Rec. Doc. 18, pgs. 6 and 7). While this may be a

viable affirmative defense for Mr. Wolfe, this contention by Mr. Wolfe is nothing more than a

speculative assertion made in attempt to pre-maturely exit this case before it has even begun.

        While the plaintiff can allege Mr. Wolfe was acting within the course and scope of his

employment with Menzies when the tort occurred, the plaintiff is not in the position to “concede”

to anything. The only party that can “concede” to this allegation is Defendant, Menzies Aviation.
       Case 2:18-cv-05765-CJB-DMD Document 21 Filed 10/18/18 Page 4 of 6



        Menzies Aviation has not entered into any stipulations that Bryce Wolfe was in the course

and scope of his employment at the time of the incident at issue. Menzies Aviation has not entered

into any stipulation that they are liable for the negligent and/or intentional acts of Bryce Wolfe.

Furthermore, Menzies Aviation has not entered into a stipulation that it shall provide insurance

coverage for any settlement or judgment rendered in favor of Ms. Caples due to the acts and/or

omissions of Bryce Wolfe.

        Undoubtedly Menzies Aviation will assert the affirmative defense that it is not vicariously

liable for the acts of Mr. Wolfe by alleging Mr. Wolfe was not acting within the ambit of his

assigned duties and was also not acting in furtherance of his employer’s (Menzies) objective when

the tort occurred. Citing LeBrane vs. Lewis, 292 So.2d 216, 218 (La. 1974).

        Therefore, assuming Menzies puts forth such affirmative defense, Mr. Wolfe would be

found individually liable for any potential judgment rendered in favor of Ms. Caples due to his

own tortious conduct. Accordingly, Mr. Wolfe is clearly an indispensable and necessary party to

this litigation at this juncture.

        Unless Defendant, Menzies Aviation, is willing to enter into a stipulation that: (1) Bryce

Wolfe is liable for Ms. Caples injuries/damages, (2) Bryce Wolfe committed an intentional tort

upon Ms. Caples in the course and scope of his employment with Menzies for which Menzies

Aviation is solely vicariously liable, (3) Menzies Aviation shall provide insurance coverage for

any settlement or judgment rendered in favor of Ms. Caples due to the acts and/or omissions of

Bryce Wolfe, (4) Bryce Wolfe’s actions do not fall within the ambit of the Workers’ Compensation

Act, and (5) Menzies Aviation will not present any affirmative defenses that state otherwise, then

it is elementary that Bryce Wolfe, as the alleged tortefeasor herein, is a proper party defendant in

this case.
       Case 2:18-cv-05765-CJB-DMD Document 21 Filed 10/18/18 Page 5 of 6




B.      Joinder of Bryce Wolfe and his employer, Menzies Aviation, is necessary. Further,
        these claims arise out of the same occurrence and cannot be severed

        For the reasons mentioned in part II(A), supra, Bryce Wolfe, individually, and his

employer, Menzies Aviation, are indispensable and necessary parties to this case, and therefore,

properly joined in the same suit arising out of same single occurrence – i.e. the torts of Bryce

Wolfe upon Ms. Caples while in the employ of Menzies Aviation.

        Mr. Wolfe’s suggestion that Ms. Caples claims against Bryce Wolfe and Menzies Aviation

be severed is inapposite of the intent and purpose of Rule 21.

        The defendant seems to believe the Rule 21 factors are in his favor, when in fact, all the

factors weigh in favor of maintaining these claims in one single lawsuit. First (1), this lawsuit

arises out of the same occurrence – i.e. the negligent and/or intentional tort of Mr. Wolfe

committed upon Ms. Caples while Mr. Wolfe was in the course of his employment with Menzies

Aviation. Second (2), the claims brought by Ms. Caples against Mr. Wolfe and Menzies Aviation

present the same issues of fact and law. Third (3), judicial economy would best be served by

resolving these common claims in one lawsuit and one court, as opposed to litigating the exact

same claims twice in two separate courts and being forced to conduct duplicative and identical

discovery. Fourth (4), all parties involved would be prejudiced by the possibility of contradictory

orders/judgments being rendered in two separate suits involving the same common occurrence.

And Fifth (5), the same witnesses and the same documentary proof are required for all the claims

involved in this suit.
      Case 2:18-cv-05765-CJB-DMD Document 21 Filed 10/18/18 Page 6 of 6



                                        III.     Conclusion

       The plaintiff, Carissa Caples, prays that this Honorable Court deny Defendant, Bryce

Wolfe’s, Motion to Dismiss or Sever Claims, and that all claims against all defendants be

remanded to the 24th Judicial District Court, State of Louisiana, Division “P,” which Defendant,

Menzies Aviation, has already consented to. (Rec. Doc. 10).

                                                     Respectfully submitted,



                                                     /s/ Casey W. Moll
                                                     JOHN D. SILEO (LA. BAR NO.: 17797)
                                                     CASEY W. MOLL (LA. BAR NO.: 35925)
                                                     320 N. CARROLLTON AVENUE, #101
                                                     NEW ORLEANS, LOUISIANA 70119
                                                     TEL: 504-486-4343
                                                     FAX: 504-297-1249




                                        CERTIFICATE

       I hereby that on October 18, 2018, Counsel herein electronically filed the foregoing

pleading with the Clerk of Court using the CM/ECF system, which will send notification of such

following to counsel for all parties.


                                               /s/ Casey W. Moll
                                               CASEY W. MOLL
